DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-12 are pending.

Claim Objections
	Claim 4 is objected to for depending upon itself. For the purpose of this action, the claim has been interpreted as depending upon claim 3. Claim 12 is objected to because at line 1, “claim 1” should read --claim 11--, as best understood by the Examiner, given claim 11 discloses “a main section”, while claim 1 sets forth “a first main section”. As such, for the purpose of this action, claim 12 has been interpreted as depending upon claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,257,184 (Cordes).
Regarding claim 1, Cordes discloses a coupler (10) for connecting a first shaft (7, 9) to a second shaft (8; see Figures 1-8D), the coupler comprising:
a first yoke assembly (40) including a first forked section (44) and a first receiving section (42), wherein the first receiving section includes a first receiving aperture (formed by 42) configured and arranged to receive the first shaft;
a second yoke assembly (20) including a second forked section (24) and a second receiving section (22), wherein the second receiving section includes a second receiving aperture (formed by 22) configured and arranged to receive the second shaft; and
a resilient insert (30) configured and arranged to be seated between said first forked section and said second forked section (see Figure 1D),
wherein said first yoke assembly includes a first main section (41) and a first subsidiary section (42),
wherein said first main section and said first subsidiary section are configured and arranged to be joined together to form said first receiving aperture therebetween (see Figure 1D), and
wherein said first main section includes the entirety of said first forked section (see Figure 2).
Regarding claim 2, Cordes discloses said first forked section (44) includes a pair of legs joined together by a central connecting section (see annotated Figure 1 below).

    PNG
    media_image1.png
    459
    627
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 2 of Cordes
Regarding claim 3, Cordes discloses said first forked section (44) includes an intermediate wall (see NOTE below) facing towards said first receiving aperture (42; see annotated Figure 1 above).
NOTE: The intermediate wall may be formed by option 1 and/or option 2 shown in annotated Figure 1 above in that both options face toward the receiving aperture; option 1 faces axially toward the aperture, while option 2 faces radially toward the aperture.
Regarding claim 4, Cordes discloses said intermediate wall includes a pair of alignment projections that are configured and arranged to mate with a pair of alignment notches on said first subsidiary section (42; see annotated Figure 2 below).
Regarding claim 5, Cordes discloses t said intermediate wall includes one of a pair of alignment projections or a pair of complementary alignment notches, and the first subsidiary section (42) includes the other of the pair of alignment projections or the pair of complementary alignment notches (42; see annotated Figure 2 below).

    PNG
    media_image2.png
    334
    732
    media_image2.png
    Greyscale

Figure 2. Annotated Partial Figure 2 of Cordes
Regarding claim 6, Cordes discloses said first receiving section (42) is formed by a pair of planar surfaces (see annotated Figure 2 above) on said first main section (41) that are configured and arranged to be superposed upon a corresponding pair of planar surfaces on said first subsidiary section (421; see Figure 2).
Regarding claim 7, Cordes discloses each of said first main section (41) and said first subsidiary section (42) includes a pair of corresponding apertures (45) in said associated planar surfaces (see, e.g., Figures 7A and 7C), and wherein said corresponding apertures are configured and arranged to receive fastening means for securing said main section to said first subsidiary section (see, e.g., Figure 1D).
Regarding claim 8, Cordes discloses said first receiving aperture (42) is configured and arranged for receiving both a shaft with a circular cross-section and a shaft with a square cross-section (see column 9, lines 52-57).
Regarding claim 9, Cordes discloses said first receiving aperture (42) is configured and arranged for receiving a square shaft (8’) in a first orientation (see Figure 8A) as well as for receiving the same square shaft when rotated by 45 degrees (see Figure 8B).
Regarding claim 10, Cordes discloses said first receiving aperture (42) is configured and arranged for receiving a first square shaft (8’) with sides of a first length as well as a second square shaft (8’’) with sides of a second length greater than the first length, wherein when receiving the first square shaft, opposing surfaces of said first main section and said first subsidiary section are in contact with each other (see Figure 8B) and wherein when receiving the second square shaft, the opposing surfaces of said first main section and said first subsidiary section are separated from each other (see Figure 8D).
Regarding claim 11, Cordes discloses a yoke assembly (40) for receiving a shaft (8, 8’, 8’’; see Figures 1-8D), the yoke assembly comprising:
a main section (41) including a pair of planar surfaces and a shoulder portion (see annotated Figure 2 below); and
a subsidiary section (42) with a pair of planar surfaces extending between a proximal wall and a distal wall (see annotated Figure 3 below), wherein said subsidiary section is configured and arranged to be seated and securely attached to said first main section such that said proximal wall of said subsidiary section opposes said shoulder portion of said main section and said pair of planar surfaces of said main section oppose said pair of planar surfaces of said subsidiary section (see, e.g., Figure 1D),
wherein said main section and said subsidiary section are configured and arranged to be joined together to form a receiving aperture therebetween (see Figure 1D).

    PNG
    media_image3.png
    359
    503
    media_image3.png
    Greyscale

Figure 3. Annotated Partial Figure 2 of Cordes
Regarding claim 12, Cordes discloses said main section (41) further includes an ear portion (44) defined by a pair of outwardly extending ears (see, e.g., Figure 2).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
November 4, 2021